DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a method for annealing semiconductor material, classified in H05B6/80.
II. Claims 8-12, drawn to a method for annealing semiconductor material, classified in H05B6/6411.
III. Claims 13-20, drawn to a method for annealing semiconductor material, classified in H05B6/6447.
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are directed to related methods of annealing semiconductor material. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are directed to unique methods of annealing a semiconductor. Invention I (claims 1-7) is directed to a method that includes placing a substrate and creating a microwave. Invention II (claims 8-12) is directed to method that includes doping the parallel plates and rotating the plates to create a microwave field. Invention III (claims 13-20) are directed to a method that includes a step of selectively heating defects of a semiconductor material .Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The differences between each of the invention would cause a search burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Richard Rozier on 7/22/2022 a provisional election was made without traverse to prosecute the invention of a method of annealing a semiconductor material, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takimoto et al (US 2014/0073065).

With regards to claim 1, Ohno et al discloses a method for annealing semiconductor material (method of manufacturing a semiconductor device using microwave annealing, Title), the method comprising the steps of placing a target substrate including the semiconductor material between two plates within a uniform microwave field (semiconductor substrate 11 is placed between susceptor 12 and 19 to create a uniform microwave field, Fig. 8 and paragraph 0050, lines 3-6); and creating a periodic change in polarity of microwaves applied to the target substrate from the uniform microwave field, such that the periodic change creates a flow of eddy currents within the target substrate that is perpendicular to a surface of the target substrate (susceptor 12 is rotated and thereby applying the electromagnetic wave A to the semiconductor substrate 11, more uniformly than otherwise, paragraph 0068, lines 1-3 ).
With regards to claim 5, Ohno et al discloses wherein the target substrate comprises a semiconductor substrate doped with impurities (semiconductor substrate 11 doped with impurities, paragraph 0043, lines 3-5). 
With regards to claim 7, Ohno et al discloses wherein the uniform microwave field includes frequencies in a range of 900 MHz to 26 GHz (frequency ranging from 1 GHz to 45 GHz, paragraph 0035, lines 2-3).

Claim(s) 2,3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno as applied to claims 1,5 and 7 above, and further in view of Takimoto et al (US 5,451,751).

With regards to claim 2, Ohno et al does not disclose wherein creating the periodic change includes rotating the plates and the target substrate about an axis along a diametric line of the target substrate within the uniform microwave field, resulting in a periodic change in polarity of the microwaves applied to the target substrate.
Takimoto et al teaches wherein creating the periodic change includes rotating the plates and the target substrate about an axis along a diametric line of the target substrate within the uniform microwave field (rotating each rotating turntable 11 which has an object 13 on its edges, Fig. 18b), resulting in a periodic change in polarity of the microwaves applied to the target substrate (turntables 11 are rotated to create a period for the microwave being sent through waveguide 1 and exiting waveguide 7, Fig. 18a).
It would have been obvious to one skilled in the art at the time the invention was made to modify the turntable of Ohno et al with the set of rotating turntables as taught by Takimoto et al in order to provide an efficient and uniform heating apparatus.
With regards to claim 3, Takimoto teaches wherein the target substrate is held by an edge while the plates and the target substrate are being rotated (object 13 is held on the edge of turntables 11, Fig. 18b).
With regards to claim 4, Ohno et al discloses doping the plates prior to placing the target substrate therebetween, wherein the doping is sufficient to cause the plates to react to the uniform microwave field (regions including semiconductor 11 and susceptors 12,19 are doped with impurities to be activated during annealing, paragraph 0043, lines 3-5).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohno as applied to claims 1,5 and 7 above, and further in view of Kowalski et al (US 7,928,021). 

With regards to claim 6, Ohno et al does not disclose adjusting a distance between the plates based on geometries and materials used for at least one of the plates and the target substrate.
Kowalski et al teaches adjusting a distance between the plates based on geometries and materials used for at least one of the plates and the target substrate (the plates are spaced between 0.5 mm to 10 mm apart (the spacing distance from the wafer to the susceptors is generally limited to 1 mm to 30 mm, where susceptors are approximately 1 mm to S mm thick and wafers 13 are less thick than susceptors (the distance between susceptors would be about 2 mm to 66 mm; figure 2; column 3, lines 7-13; column 8, lines 55-61; column 9, lines 50-52).
It would have been obvious to one skilled in the art at the time the invention was made to modify the process of Ohno et al with the adjustments as taught by Kowalski et al to provide an annealing process that can accommodate various materials. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
    /TU B HOANG/    Supervisory Patent Examiner, Art Unit 3761